Kupferman, J. P.
(concurring). The matter of whether a passenger in an automobile, stopped for speeding, may be required to exit the car is a question deserving high court consideration. I concur in the result in this matter, because the stop occurred near to midnight in an area with abandoned buildings and, on balance, the police officers would have a natural feeling of trepidation. Whether the result should be the same in broad daylight in a busy intersection is problematical. (Cf. People v Bronston, 68 NY2d 880.)
Ross, Carro and Asch, JJ., concur with Sullivan, J.; Kupferman, J. P., concurs in a separate opinion.
Judgment, Supreme Court, Bronx County, rendered on October 28, 1983, unanimously affirmed.